Exhibit 10.4

MEMORANDUM OF PROPOSED AMENDMENT AND

RESTATEMENT OF THE ROCKWELL AUTOMATION, INC. 2000

LONG-TERM INCENTIVES PLAN, AS AMENDED

(November 7, 2007)

It is proposed that the Rockwell Automation, Inc. 2000 Long-Term Incentives Plan
(the “Plan”) be amended and restated in its entirety, effective as of January 1,
2005, to make certain changes in respect of Section 409A of the Internal Revenue
Code of 1986, as amended, including to add the Section 409A definition of change
of control and to revise the provisions related to the deferral of awards and
payment of awards to satisfy the requirements for exemption under Section 409A.
The amended and restated Plan shall be in the form set forth in the document
attached hereto, subject to technical revisions that may be made, but which will
not affect the substance of the Plan’s terms and provisions.



--------------------------------------------------------------------------------

ROCKWELL AUTOMATION, INC.

2000 LONG-TERM INCENTIVES PLAN

(As Amended through November 7, 2007)

Section 1: Purpose

The purpose of the Plan is to promote the interests of the Corporation (as
defined in Section 2) and its shareowners by providing incentive compensation
opportunities to assist in (i) attracting, motivating and retaining Employees
(as defined in Section 2) and (ii) aligning the interests of Employees
participating in the Plan with the interests of the Corporation’s shareowners.

Section 2: Definitions

As used in the Plan, the following terms shall have the respective meanings
specified below.

 

 

a.

“Award” means an award granted pursuant to Section 4.

 

 

b.

“Award Agreement” means a document described in Section 6 setting forth the
terms and conditions applicable to an Award granted to a Participant.

 

 

c.

“Board of Directors” means the Board of Directors of the Corporation, as it may
be comprised from time to time.

 

 

d.

“Change of Control” means any of the following:

 

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Corporation (the “Outstanding Rockwell Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Rockwell Voting
Securities”); provided, however, that for purposes of this subparagraph (i), the
following acquisitions shall not constitute a Change of Control: (w) any
acquisition directly from the Corporation, (x) any acquisition by the
Corporation, (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation or (z) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 2(d); or

 

 

(ii)

Individuals who, as of December 1, 1999, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
subsequent to that date whose election, or nomination for election by the
Corporation’s shareowners, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or

 

 

(iii)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Rockwell Common Stock and Outstanding Rockwell Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Rockwell Common Stock and Outstanding Rockwell Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Corporate Transaction) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Corporate Transaction and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Corporate Transaction; or

 

2



--------------------------------------------------------------------------------

 

(iv)

Approval by the Corporation’s shareowners of a complete liquidation or
dissolution of the Corporation.

 

 

e.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

 

f.

“Committee” means the Compensation and Management Development Committee of the
Board of Directors, as it may be comprised from time to time.

 

 

g.

“Corporation” means Rockwell Automation, Inc. and any successor thereto.

 

 

h.

“Covered Employee” means a covered employee within the meaning of Code
Section 162(m)(3).

 

 

i.

“Dividend Equivalent” means an amount equal to the amount of cash dividends
payable with respect to a share of Stock after the date specified in an Award
Agreement with respect to an Award settled in Stock or an Award of Restricted
Stock.

 

 

j.

“Employee” means an individual who is an employee or a leased employee of, or a
consultant to, the Corporation or a Subsidiary, but excludes members of the
Board of Directors who are not also employees of the Corporation or a
Subsidiary.

 

 

k.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, as it may be amended from time to time.

 

 

l.

“Executive Officer” means an Employee who is an executive officer of the
Corporation as defined in Rule 3b-7 under the Exchange Act as it may be amended
from time to time.

 

 

m.

“Fair Market Value” means the closing sale price of the Stock as reported in the
New York Stock Exchange—Composite Transactions (or if the Stock is not then
traded on the New York Stock Exchange, the closing sale price of the Stock on
the stock exchange or over-the-counter market on which the Stock is principally
trading on the relevant date) on the date of a determination (or on the next
preceding day the Stock was traded if it was not traded on the date of a
determination).

 

3



--------------------------------------------------------------------------------

 

n.

“Incentive Stock Option” means an Option (or an option to purchase Stock granted
pursuant to any other plan of the Corporation or a Subsidiary) intended to
comply with Code Section 422.

 

 

o.

“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

 

p.

“Option” means an option to purchase Stock granted pursuant to Section 4(a).

 

 

q.

“Participant” means (i) Any Employee who has been granted an Award; (ii) any
Employee (a Continuing Rockwell Collins Participant) as of the opening of
business on the Rockwell Collins Distribution Date who then held one or more
outstanding Awards and who on or before the close of business on the Rockwell
Collins Distribution Date remained or became an employee of Rockwell Collins or
any of its subsidiaries, but only for purposes of determining such an Employee’s
rights with respect to his or her outstanding Awards and only so long as such an
Employee shall remain an employee of Rockwell Collins or any of its
subsidiaries; and (iii) any Employee (a Continuing Rockwell Science Center
Participant) as of the opening of business on the Rockwell Collins Distribution
Date who then held one or more outstanding Awards and who on or before the close
of business on the Rockwell Collins Distribution Date remained or became an
employee of Rockwell Science Center or any of its subsidiaries, but only for
purposes of determining such an Employee’s rights with respect to his or her
outstanding Awards and only so long as such an Employee shall remain an employee
of Rockwell Science Center or any of its subsidiaries.

 

 

r.

“Performance Goal” means the level of performance, whether absolute or relative
to a peer group or index, established by the Committee as the performance goal
with respect to a Performance Measure. Performance Goals may vary from
Performance Period to Performance Period and from Participant to Participant and
may be established on a stand-alone basis, in tandem or in the alternative.

 

 

s.

“Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained with respect to one or more Performance Goals. Performance
Formulas may vary from Performance Period to Performance Period and from
Participant to Participant and may be established on a stand-alone basis, in
tandem or in the alternative.

 

 

t.

“Performance Measure” means one or more of the following selected by the
Committee to measure the performance of the Corporation, a business unit (which
may but need not be a Subsidiary) of the Corporation or both for a Performance
Period: basic or diluted earnings per share; revenue; operating income; earnings
before or after interest, taxes, depreciation or amortization; return on
capital; return on equity; return on assets; cash flow; working capital; stock
price and total shareholder return. Each such measure shall be determined in
accordance with generally accepted accounting principles as consistently applied
by the Corporation and, if so determined by the Committee at the time the Award
is granted and to the extent permitted under Code Section 162(m), adjusted to
omit the effects of extraordinary items, gain or loss on the disposal of a
business segment, unusual or infrequently occurring events and transactions and
cumulative effects of changes in accounting principles. Performance Measures may
vary from Performance Period to Performance Period and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative.

 

4



--------------------------------------------------------------------------------

 

u.

“Performance Period” means one or more periods of time (of not less than one
fiscal year of the Corporation), as the Committee may designate, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s rights in respect of an Award.

 

 

v.

“Performance Share” means an Award denominated in Stock granted pursuant to
Section 4(e).

 

 

w.

“Performance Unit” means an Award denominated in cash granted pursuant to
Section 4(d).

 

 

x.

“Plan” means this 2000 Long-Term Incentives Plan as adopted by the Corporation
and in effect from time to time.

 

 

y.

“Restricted Stock” means an Award of Stock subject to restrictions granted
pursuant to Section 4(c).

 

 

z.

“Rockwell Collins” means Rockwell Collins, Inc., a Delaware corporation, and any
successor thereto.

 

 

aa.

“Rockwell Collins Distribution Date” means the Distribution Date as defined in
the Distribution Agreement, dated as of June 29, 2001, by and among Rockwell,
Rockwell Collins and Rockwell Science Center relating, among other things, to
the distribution of shares of Rockwell Collins Common Stock to Rockwell’s
shareowners.

 

 

bb.

“Rockwell Science Center” means Rockwell Scientific Company LLC, a Delaware
limited liability company, and any successor thereto.

 

 

cc.

“SAR” means a stock appreciation right granted pursuant to Section 4(b).

 

 

dd.

“Section 409A” means Code Section 409A, including any regulations and other
guidance issued thereunder by the Department of the Treasury and/or the Internal
Revenue Service.

 

 

ee.

“Stock” means shares of Common Stock, par value $1 per share, of the Corporation
or any security of the Corporation issued in substitution, exchange or lieu
thereof.

 

 

ff.

“Subsidiary” means (i) any corporation or other entity in which the Corporation,
directly or indirectly, controls 50% or more of the total combined voting power
of such corporation or other entity and (ii) any corporation or other entity in
which the Corporation has a significant equity interest and which the Committee
has determined to be considered a Subsidiary for purposes of the Plan.

Section 3: Eligibility

The Committee may grant one or more Awards to any Employee designated by it to
receive an Award.

 

5



--------------------------------------------------------------------------------

Section 4: Awards

The Committee may grant any one or more of the following types of Awards, and
any such Award may be granted by itself, together with another Award that is
linked and alternative to the Award with which it is granted or together with
another Award that is independent of the Award with which it is granted:

 

 

a.

Options. An Option is an option to purchase a specified number of shares of
Stock exercisable at such time or times and subject to such terms and conditions
as the Committee may determine consistent with the provisions of the Plan,
including the following:

 

 

(i)

The exercise price of an Option shall not be less than 100% of the Fair Market
Value of the Stock on the date the Option is granted, and no Option may be
exercisable more than 10 years after the date the Option is granted.

 

 

(ii)

The exercise price of an Option shall be paid in cash or, at the discretion of
the Committee, in Stock or in a combination of cash and Stock. Any Stock
accepted in payment of the exercise price of an Option shall be valued at its
Fair Market Value on the date of exercise.

 

 

(iii)

No fractional shares of Stock will be issued or accepted. The Committee may
impose such other conditions, restrictions and contingencies with respect to
shares of Stock delivered pursuant to the exercise of an Option as it deems
desirable.

 

 

(iv)

Incentive Stock Options shall be subject to the following additional provisions:

 

 

A.

No grant of Incentive Stock Options to any one Employee shall cover a number of
shares of Stock whose aggregate Fair Market Value (determined on the date the
Option is granted), together with the aggregate Fair Market Value (determined on
the respective date of grant of any Incentive Stock Option) of the shares of
Stock covered by any Incentive Stock Options which have been previously granted
under the Plan or any other plan of the Corporation or any Subsidiary and which
are exercisable for the first time during the same calendar year, exceeds
$100,000 (or such other amount as may be fixed as the maximum amount permitted
by Code Section 422(d)).

 

 

B.

No Incentive Stock Option may be granted under the Plan after November 30, 2009.

 

 

C.

No Incentive Stock Option may be granted to an Employee who on the date of grant
is not an employee of the Corporation or a corporation that is a subsidiary of
the Corporation within the meaning of Code Section 424(f).

 

 

b.

Stock Appreciation Rights (SARs). A SAR is the right to receive a payment
measured by the increase in the Fair Market Value of a specified number of
shares of Stock from the date of grant of the SAR to the date on which the
Participant exercises the SAR. SARs may be (i) freestanding SARs or (ii) tandem
SARs granted in conjunction with an Option, either at the time of grant of the
Option or at a later date, and exercisable at the Participant’s election instead
of all or any part of the related Option. The payment to which the Participant
is entitled on exercise of a SAR may be in cash, in Stock valued at Fair Market
Value on the date of exercise or partly in cash and partly in Stock, as the
Committee may determine.

 

 

c.

Restricted Stock. Restricted Stock is Stock that is issued to a Participant
subject to restrictions on transfer and such other restrictions on incidents of
ownership as the Committee may determine, including but not limited to the
achievement of one or more specific goals with respect to performance of the
Corporation, a business unit (which may but need not be a Subsidiary) of the
Corporation or that Participant over a specified period of time. Subject to the
specified restrictions, the Participant as owner of those shares of Restricted
Stock shall have the rights of the holder thereof, except that the Committee may
provide at the time of the Award that any dividends or other distributions paid
with respect to that Stock while subject to those restrictions shall be
accumulated, with or without interest, or reinvested in Stock and held subject
to the same restrictions as the Restricted Stock and such other terms and
conditions as the Committee shall determine. Shares of Restricted Stock shall be
registered in the name of the Participant and, at the Corporation’s sole
discretion, shall be held in book entry form subject to the Corporation’s
instructions or shall be evidenced by a certificate, which shall bear an
appropriate restrictive legend, shall be subject to appropriate stop-transfer
orders and shall be held in custody by the Corporation until the restrictions on
those shares of Restricted Stock lapse.

 

6



--------------------------------------------------------------------------------

 

d.

Performance Units. A Performance Unit is an Award denominated in cash, the
amount of which may be based on the achievement of one or more specific goals
with respect to performance of the Corporation, a business unit (which may but
need not be a Subsidiary) of the Corporation or the Participant to whom the
Performance Units are granted over a specified period of time. The maximum
amount of compensation that may be paid to any one Participant with respect to
Performance Units for any one Performance Period shall be $5 million. The payout
of Performance Units may be in cash, in Stock, valued at Fair Market Value on
the payout date (or at the sole discretion of the Committee, the day immediately
preceding that date), or partly in cash and partly in Stock, as the Committee
may determine.

 

 

e.

Performance Shares. A Performance Shares is an Award denominated in Stock, the
amount of which may be based on the achievement of one or more specific goals
with respect to performance of the Corporation, a business unit (which may but
need not be a Subsidiary) of the Corporation or the Participant to whom the
Performance Shares are granted over a specified period of time. The payout of
Performance Shares may be in Stock, in cash or partly in cash and partly in
Stock, as the Committee may determine. Unless otherwise determined by the
Committee, a grantee of Performance Shares shall not receive any dividends or
other distributions paid with respect to such Performance Shares.

 

 

f.

Performance Compensation Awards.

 

 

(i)

The Committee may, at the time of grant of an Award (other than an Option or
SAR) designate such Award as a Performance Compensation Award in order that such
Award constitute qualified performance-based compensation under Code
Section 162(m); provided, however, that no Performance Compensation Award may be
granted to an Employee who on the date of grant is a leased employee of, or a
consultant to, the Corporation or a Subsidiary. With respect to each such
Performance Compensation Award, the Committee shall (on or before the 90th day
of the applicable Performance Period), establish, in writing, a Performance
Period, Performance Measure(s), Performance Goal(s) and Performance Formula(s).
Once established for a Performance Period, such items shall not be amended or
otherwise modified if and to the extent such amendment or modification would
cause the compensation payable pursuant to the Award to fail to constitute
qualified performance-based compensation under Code Section 162(m).

 

7



--------------------------------------------------------------------------------

 

(ii)

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Goal(s) for that
Award are achieved and the Performance Formula as applied against such
Performance Goal(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and determine
whether, and to what extent, the Performance Goal(s) for the Performance Period
have been achieved and, if so, determine the amount of the Performance
Compensation Award earned by the Participant for such Performance Period based
upon such Participant’s Performance Formula. The Committee shall then determine
the actual amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may in its sole discretion decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance. The maximum Performance Compensation Award for any one
Participant for any one Performance Period shall be determined in accordance
with Sections 4(d) and 5(b), as applicable.

 

 

g.

Deferrals. The Committee may require or permit Participants to defer the
issuance or vesting of shares of Stock or the settlement of Awards under such
rules and procedures as it may establish under the Plan. The Committee may also
provide that deferred settlements include the payment of, or crediting of
interest on, the deferral amounts or the payment or crediting of Dividend
Equivalents on deferred settlements in shares of Stock. Notwithstanding the
foregoing, no deferral will be permitted if it will result in the Plan becoming
an “employee pension benefit plan” under Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is not otherwise exempt
under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding the
foregoing, it is the intent of the Corporation that any deferral made under this
Section 4(g) shall (A) satisfy the requirements for exemption under Section 409A
or (B) satisfy the requirements of Section 409A.

 

 

h.

Other Section 409A Provisions. In addition to the provisions related to the
deferral of Awards under the Plan set forth in Section 4(g) and notwithstanding
any other provision of the Plan to the contrary, the following provisions shall
apply to Awards:

 

 

(i)

To the extent not otherwise set forth in the Plan, it is the intent of the
Corporation that the Award Agreement for each Award shall set forth (or shall
incorporate by reference to the Corporation’s Deferred Compensation Plan) such
terms and conditions as are necessary to (A) satisfy the requirements for
exemption under Section 409A or (B) satisfy the requirements of Section 409A;
and

 

 

(ii)

Without limiting the generality of the foregoing, it is the intent of the
Corporation that the payment of dividends on Restricted Stock or the payment of
Dividend Equivalents on Performance Shares shall (A) satisfy the requirements
for exemption under Section 409A or (B) satisfy the requirements of
Section 409A, including without limitation, to the extent necessary, the
establishment of a separate written arrangement providing for the payment of
such dividends or Dividend Equivalents.

 

 

(iii)

Notwithstanding any other provision of this Plan or an Award Agreement to the
contrary, any Performance Share Award granted under this Plan prior to
November 7, 2007 shall be payable in the calendar year in which the Performance
Period ends.

 

8



--------------------------------------------------------------------------------

 

(iv)

Notwithstanding any other provision of this Plan to the contrary, the
Corporation makes no representation that the Plan or any Award will be exempt
from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to the Plan or any Award.

Section 5: Stock Available under Plan

 

 

a.

Subject to the adjustment provisions of Section 9, the number of shares of Stock
which may be delivered upon exercise of Options or upon grant or in payment of
other Awards under the Plan shall not exceed 24 million, and the number of those
shares which may be delivered upon grant or in payment of all Awards other than
Options and SARs shall not exceed 4 million. In addition, (i) no more than
4 million shares of Stock shall be granted in the form of Restricted Stock or
delivered in payment of Performance Shares; and (ii) SARs shall be granted with
respect to no more than 100,000 shares of Stock. For purposes of applying the
limitations provided in this Section 5(a), all shares of Stock with respect to
the unexercised, undistributed or unearned portion of any terminated or
forfeited Award shall be available for further Awards.

 

 

b.

Subject to the adjustment provisions of Section 9, no single Participant shall
receive, in any fiscal year of the Corporation, Awards in the form of
(i) Options with respect to more than that number of shares of Stock determined
by subtracting from 2,500,000 the number of shares of Stock with respect to
which Options or options to purchase Stock under any other plan of the
Corporation or a Subsidiary have been granted to such Participant during the
immediately preceding four fiscal years of the Corporation; and (ii) Restricted
Stock or Performance Shares for more than that number of shares of Stock
determined by subtracting from 1,000,000 the number of shares of Stock granted
as Restricted Stock or deliverable in payment of Performance Shares granted or
granted as restricted stock or deliverable in payment of performance shares
granted under any other plan or program of the Corporation or a Subsidiary to
such Participant during the immediately preceding four fiscal years of the
Corporation.

 

 

c.

The Stock that may be delivered on grant, exercise or settlement of an Award
under the Plan may be reacquired shares held in treasury or authorized but
unissued shares; provided, however, that unless otherwise determined by the
Committee, shares of Stock that may be granted as Restricted Stock or delivered
in payment of Performance Shares shall consist only of reacquired shares.

Section 6: Award Agreements

Each Award under the Plan shall be evidenced by an Award Agreement. Each Award
Agreement shall set forth the terms and conditions applicable to the Award,
including but not limited to (i) provisions for the time at which the Award
becomes exercisable or otherwise vests; (ii) provisions for the treatment of the
Award in the event of the termination of a Participant’s status as an Employee
and (iii) any special provisions applicable in the event of an occurrence of a
Change in Control, as determined by the Committee consistent with the provisions
of the Plan; and (iv) in the Committee’s sole discretion, any additional
provisions as may be necessary to (A) satisfy the requirements for exemption
under Section 409A or (B) satisfy the requirements of Section 409A.

Section 7: Amendment and Termination

The Board of Directors may at any time amend, suspend or terminate the Plan, in
whole or in part; provided, however, that, without the approval of the
shareowners of the Corporation, no such action shall (i) increase the number of
shares of Stock available for Awards as set forth in Section 5 (other than
adjustments pursuant to Section 9); or (ii) materially increase the benefits
accruing to Participants under the Plan or otherwise make any material revision
to the Plan, or otherwise be effective to the extent that such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan, including applicable requirements of the New York Stock Exchange; and
provided, further, that subject to Section 9, no such action shall impair the
rights of any holder of an Award without the holder’s consent. The Committee
may, subject to the Plan, at any time alter or amend any or all Award Agreements
to the extent permitted by applicable law; provided, however, that subject to
Section 9, no such alteration or amendment shall impair the rights of any holder
of an Award without the holder’s consent. Notwithstanding the foregoing, neither
the Board of Directors nor the Committee shall (except pursuant to Section 9)
amend the Plan or any Award Agreement to reprice any Option or SAR whose
exercise price is above the then Fair Market Value of the Stock subject to the
Award, whether by decreasing the exercise price, canceling the Award and
granting a substitute Award, or otherwise.

 

9



--------------------------------------------------------------------------------

Section 8: Administration

 

 

a.

The Plan and all Awards shall be administered by the Committee. The members of
the Committee shall be designated by the Board of Directors from among its
members who are not eligible for Awards under the Plan.

 

 

b.

Any member of the Committee who, at the time of any proposed grant of one or
more Awards, is not both an “outside director” as defined for purposes of Code
Section 162(m) and a “Non-Employee Director” as defined in Rule 16b-3(b)(3)(i)
under the Exchange Act shall abstain from and take no part in the Committee’s
action on the proposed grant.

 

 

c.

The Committee shall have full and complete authority, in its sole and absolute
discretion, (i) to exercise all of the powers granted to it under the Plan,
(ii) to construe, interpret and implement the Plan and any related document,
(iii) to prescribe, amend and rescind rules relating to the Plan, (iv) to make
all determinations necessary or advisable in administering the Plan, and (v) to
correct any defect, supply any omission and reconcile any inconsistency in the
Plan. The actions and determinations of the Committee on all matters relating to
the Plan and any Awards will be final and conclusive. The Committee’s
determinations under the Plan need not be uniform and may be made by it
selectively among Employees who receive, or who are eligible to receive, Awards
under the Plan, whether or not such persons are similarly situated.

 

 

d.

The Committee and others to whom the Committee has delegated such duties shall
keep a record of all their proceedings and actions and shall maintain all such
books of account, records and other data as shall be necessary for the proper
administration of the Plan.

 

 

e.

The Corporation shall pay all reasonable expenses of administering the Plan,
including but not limited to the payment of professional fees.

 

 

f.

It is the intent of the Corporation that the Plan and Awards hereunder satisfy,
and be interpreted in a manner that satisfy, (i) in the case of Participants who
are or may be Executive Officers, the applicable requirements of Rule 16b-3
under the Exchange Act, so that such persons will be entitled to the benefits of
Rule 16b-3, or other exemptive rules under Section 16 of the Exchange Act, and
will not be subjected to avoidable liability under Section 16(b) of the Exchange
Act; and (ii) in the case of Performance Compensation Awards to Covered
Employees, the applicable requirements of Code Section 162(m); and (iii) either
the requirements for exemption under Section 409A or the requirements of
Section 409A. If any provision of this Plan or of any Award Agreement would
otherwise frustrate or conflict with the intent expressed in this Section 8(f),
that provision to the extent possible shall be interpreted and deemed amended so
as to avoid such conflict. To the extent of any remaining irreconcilable
conflict with such intent, such provision shall be deemed void as to Executive
Officers or Covered Employees, as applicable.

 

10



--------------------------------------------------------------------------------

 

g.

The Committee may appoint such accountants, counsel, and other experts as it
deems necessary or desirable in connection with the administration of the Plan.

 

 

h.

The Committee may delegate, and revoke the delegation of, all or any portion of
its authority and powers to the Chief Executive Officer of the Corporation,
except that the Committee may not delegate any discretionary authority with
respect to substantive decisions or functions regarding the Plan or Awards to
the extent inconsistent with the intent expressed in Section 8(f) or to the
extent prohibited by applicable law.

Section 9: Adjustment Provisions

 

 

a.

In the event of any change in or affecting the outstanding shares of Stock by
reason of a stock dividend or split, merger or consolidation (whether or not the
Corporation is a surviving corporation), recapitalization, reorganization,
combination or exchange of shares or other similar corporate changes or an
extraordinary dividend in cash, securities or other property, the Board of
Directors shall make or take such amendments to the Plan and outstanding Awards
and Award Agreements and such adjustments and actions thereunder as it deems
appropriate, in its sole discretion, under the circumstances. Such amendments,
adjustments and actions may include, but are not limited to, changes in the
number of shares of Stock then remaining subject to the Plan, and the maximum
number of shares that may be granted or delivered to any single Participant
pursuant to the Plan, including those that are then covered by outstanding
Awards, or accelerating the vesting of outstanding Awards.

 

 

b.

The existence of the Plan and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Board of Directors or the
shareowners of the Corporation to make or authorize any adjustment,
recapitalization, reorganization or other change in the capital structure of its
business, any merger or consolidation of the Corporation, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Stock
or the rights thereof, the dissolution or liquidation of the Corporation or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding.

Section 10: Miscellaneous

 

 

a.

Change of Control. Except as otherwise determined by the Committee at the time
of the grant of an Award, and except as is necessary to satisfy the requirements
for exemption under Section 409A or the requirements of Section 409A (in which
event, the Committee may determine to modify the definition of Change of Control
in order to satisfy such requirements), upon a Change of Control, all
outstanding Stock Options and SARs shall become vested and exercisable; all
restrictions on Restricted Stock shall lapse; all performance goals shall be
deemed achieved at levels determined by the Committee and all other terms and
conditions met; all Performance Units and Performance Shares shall be paid out
as promptly as practicable; and all other Awards shall be delivered or paid.

 

11



--------------------------------------------------------------------------------

 

b.

Nonassignability. Except as otherwise provided by the Committee, no Award shall
be assignable or transferable except by will or by the laws of descent and
distribution.

 

 

c.

Other Payments or Awards. Nothing contained in the Plan shall be deemed in any
way to limit or restrict the Corporation or a Subsidiary from making any award
or payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.

 

 

d.

Payments to Other Persons. If payments are legally required to be made to any
person other than the person to whom any payment is provided to be made under
the Plan, the payments shall be made accordingly; provided however, to the
extent that such payments would cause an Award to fail to satisfy the
requirements for exemption under Section 409A or the requirements of
Section 409A, the Committee may determine in its sole discretion not to make
such payments in such manner. Any such payment shall be a complete discharge of
the liability hereunder.

 

 

e.

Unfunded Plan. The Plan shall be unfunded. No provision of the Plan or any Award
Agreement shall require the Corporation or a Subsidiary, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Corporation or a Subsidiary maintain
separate bank accounts, books, records or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Corporation or a Subsidiary, except that insofar as they may
have become entitled to payment of additional compensation by performance of
services, they shall have the same rights as other employees under generally
applicable law.

 

 

f.

Limits of Liability. Any liability of the Corporation or a Subsidiary to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement. Neither the Corporation
or its Subsidiaries, nor any member of the Board of Directors or of the
Committee, nor any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability to any party for any action taken, or not
taken, in good faith under the Plan.

 

 

g.

Rights of Employees. Status as an eligible Employee shall not be construed as a
commitment that any Award shall be made under the Plan to such eligible Employee
or to eligible Employees generally. Nothing contained in the Plan or in any
Award Agreement shall confer upon any Employee or Participant any right to
continue in the employ or other service of the Corporation or a Subsidiary or
constitute any contract or limit in any way the right of the Corporation or a
Subsidiary to change such person’s compensation or other benefits or to
terminate the employment or other service of such person with or without cause.
A transfer of an Employee from the Corporation to a Subsidiary, or vice versa,
or from one Subsidiary to another, and a leave of absence, duly authorized by
the Corporation, shall not be deemed a termination of employment or other
service; provided, however, that, to the extent that Section 409A is applicable
to an Award, Section 409A’s definition of “separation of service”, to the extent
contradictory, may apply to determine when a Participant becomes entitled to a
distribution upon termination of employment.

 

 

h.

Rights as a Shareowner. A Participant shall have no rights as a shareowner with
respect to any Stock covered by an Award until the date the Participant becomes
the holder of record thereof. Except as provided in Section 9, no adjustment
shall be made for dividends or other rights, unless the Award Agreement
specifically requires such adjustment.

 

12



--------------------------------------------------------------------------------

 

i.

Withholding. Applicable taxes, to the extent required by law, shall be withheld
in respect of all Awards. A Participant may satisfy the withholding obligation
by paying the amount of any taxes in cash or, with the approval of the
Committee, shares of Stock may be delivered to the Corporation or deducted from
the payment to satisfy the obligation in full or in part. The amount of the
withholding and the number of shares of Stock to be paid or deducted in
satisfaction of the withholding requirement shall be determined by the Committee
with reference to the Fair Market Value of the Stock when the withholding is
required to be made; provided, however, that the amount of withholding to be
paid in respect of Options exercised through the cashless method in which all
shares of Stock for which the Options are exercised are immediately sold shall
be determined by reference to the price at which said shares are sold. The
Corporation shall have no obligation to deliver any Stock pursuant to the grant
or settlement of any Award until it has been reimbursed for all required
withholding taxes.

 

 

j.

Section Headings. The section headings contained herein are for the purpose of
convenience only, and in the event of any conflict, the text of the Plan, rather
than the section headings, shall control.

 

 

k.

Construction. In interpreting the Plan, the masculine gender shall include the
feminine, the neuter gender shall include the masculine or feminine, and the
singular shall include the plural unless the context clearly indicates
otherwise. Any reference to a statutory provision or a rule under a statute
shall be deemed a reference to that provision or any successor provision unless
the context clearly indicates otherwise.

 

 

l.

Invalidity. If any term or provision contained herein or in any Award Agreement
shall to any extent be invalid or unenforceable, such term or provision will be
reformed so that it is valid, and such invalidity or unenforceability shall not
affect any other provision or part thereof.

 

 

m.

Applicable Law. The Plan, the Award Agreements and all actions taken hereunder
or thereunder shall be governed by, and construed in accordance with, the laws
of the State of Delaware without regard to the conflict of law principles
thereof.

 

 

n.

Compliance with Laws. Notwithstanding anything contained herein or in any Award
Agreement to the contrary, the Corporation shall not be required to sell, issue
or deliver shares of Stock hereunder or thereunder if the sale, issuance or
delivery thereof would constitute a violation by the Participant or the
Corporation of any provisions of any law or regulation of any governmental
authority or any national securities exchange; and as a condition of any sale or
issuance the Corporation may require such agreements or undertakings, if any, as
the Corporation may deem necessary or advisable to assure compliance with any
such law or regulation.

 

 

o.

Supplementary Plans. The Committee may authorize Supplementary Plans applicable
to Employees subject to the tax laws of one or more countries other than the
United States and providing for the grant of Non-Qualified Stock Options, SARs,
Restricted Stock or Performance Shares to such Employees on terms and
conditions, consistent with the Plan, determined by the Committee which may
differ from the terms and conditions of other Awards in those forms pursuant to
the Plan for the purpose of complying with the conditions for qualification of
Awards for favorable treatment under foreign tax laws. Notwithstanding any other
provision hereof, Options granted under any Supplementary Plan shall include
provisions that conform with Sections 4(a)(i), (ii) and (iii); SARs granted
under any Supplementary Plan shall include provisions that conform with
Section 4(b); Restricted Stock granted under any Supplementary Plan shall
include provisions that conform with Section 4(c); and Performance Shares
granted under any Supplementary Plan shall include provisions that conform with
Section 4(e).

 

13



--------------------------------------------------------------------------------

 

p.

Effective Date and Term. The Plan was adopted by the Board of Directors
effective as of December 1, 1999, subject to approval by the Corporation’s
shareowners. The Plan was amended effective as of January 1, 2005 to make
changes in respect of Section 409A. The Committee may grant Awards prior to
shareowner approval; provided, however, that Awards granted prior to such
shareowner approval shall be automatically canceled if shareowner approval is
not obtained on or before November 30, 2000; and provided, further, that no
Award may be exercisable and no shares of Stock shall be delivered pursuant to
the Plan prior to the date shareowner approval is obtained. The Plan shall
remain in effect until all Awards under the Plan have been exercised or
terminated under the terms of the Plan and applicable Award Agreements;
provided, however, that Awards under the Plan may be granted only within ten
(10) years from the effective date of the Plan.

 

14